DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation a one quarter wave optical retarder plate overlaid on said light emitting device……wherein a first portion of said light emitting device is overlaid with a one quarter wave optical retarder plate…..wherein a second portion of said light emitting device is overlaid with an one quarter wave optical retarder plate….” is unclear to the examiner. The limitation is unclear because the claim 7 claims a one-quarter wave optical retarder plate overlaid on said light emitting device but later claims one quarter wave optical retarder plate on first/second portion. Examiner requests applicant to clarify whether there is one quarter wave optical retarder plate or multiple quarter wave optical retarder plate i.e. one in first portion and one in second portion.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2006/0181202; hereinafter Liao) in view of Magno et al (US 2004/0069995; hereinafter Magno) and Kelly et al (US 2005/0253112; hereinafter Kelly).
Regarding claim 1, Figs 2-3 of Liao discloses a light emitting device comprising:
a first hole transporting layer (133.1; Fig 2; ¶ [0022]) that is doped with a p-dopant (¶ [0011]);
a second hole transporting layer (133.1; Fig 2; ¶ [0022]);
a light emitting layer (133.3; Fig 2; ¶ [0022]) and further comprising an electroluminescent material (¶ [0022]);
 a first electron transporting layer (133.4; Fig 2; ¶ [0022]); and
a second electron transporting layer (133.5; Fig 2; ¶ [0022]) that is doped with an n-dopant (¶ [0011]).

a first/ second hole transporting layer comprising a polymerized chiral nematic liquid crystal material; a light emitting layer comprising a polymerized chiral nematic liquid crystal material;  a first/second electron transporting layer comprising a polymerized chiral nematic liquid crystal material.
wherein chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer and said light emitting layer combine to create an optical stop band; and
wherein said electroluminescent material emits light at wavelengths in said stop band.
In the same field of endeavor, Magno discloses the materials used to build the hole transport layers, light emission layers and electron transport layer can comprise chiral nematic liquid crystalline material (¶ [0124]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second hole transporting layer, a light emitting layer and a first/second electron transporting layer comprises chiral nematic liquid crystalline material as taught by Magno as these materials may be derivatized with cross-linking moieties and sensitized such that interference patterns may be recorded in them. In this way feedback layer holograms may be extended into the OLED (¶ [0124]).
However Liao in view of Magno does not expressly disclose the following:
wherein chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer and said light emitting layer combine to create an optical stop band; and
wherein said electroluminescent material emits light at wavelengths in said stop band.
In the same field of endeavor, Kelly discloses chiral nematic liquid crystalline material create an optical stop band and electroluminescent material emits light at wavelengths in said stop band (¶ [0028]), [0072]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer and said light emitting layer combine to create an optical stop band; and wherein said electroluminescent material emits light at wavelengths in said stop band as taught by Kelly in order to have luminescent organic compositions which are capable of emitting circularly polarized light and also to light emitting devices incorporating such compositions which in order help in producing electronics that are cheap, with good power efficiency and low drive voltages (¶ [0001]-[0002]).

Regarding claim 2, Figs 2-3 of Liao discloses a dot-matrix display comprising a light emitting device comprising:
a first hole transporting layer (133.1; Fig 2; ¶ [0022]) that is doped with a p-dopant (¶ [0011]);
a second hole transporting layer (133.1; Fig 2; ¶ [0022]);

 a first electron transporting layer (133.4; Fig 2; ¶ [0022]); and
a second electron transporting layer (133.5; Fig 2; ¶ [0022]) that is doped with an n-dopant (¶ [0011]).
However Liao does not disclose the following:
a first/ second hole transporting layer comprising a polymerized chiral nematic liquid crystal material; a light emitting layer comprising a polymerized chiral nematic liquid crystal material;  a first/second electron transporting layer comprising a polymerized chiral nematic liquid crystal material.
wherein chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer and said light emitting layer combine to create an optical stop band; and
wherein said electroluminescent material emits light at wavelengths in said stop band.
In the same field of endeavor, Magno discloses the materials used to build the hole transport layers, light emission layers and electron transport layer can comprise chiral nematic liquid crystalline material (¶ [0124]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second hole transporting layer, a light emitting layer and a first/second electron transporting layer comprises chiral nematic liquid crystalline material as taught by Magno as these 
However Liao in view of Magno does not expressly disclose the following:
wherein chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer and said light emitting layer combine to create an optical stop band; and
wherein said electroluminescent material emits light at wavelengths in said stop band.
In the same field of endeavor, Kelly discloses chiral nematic liquid crystalline material create an optical stop band and electroluminescent material emits light at wavelengths in said stop band (¶ [0028]), [0072]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer and said light emitting layer combine to create an optical stop band; and wherein said electroluminescent material emits light at wavelengths in said stop band as taught by Kelly in order to have luminescent organic compositions which are capable of emitting circularly polarized light and also to light emitting devices incorporating such compositions which in order help in producing electronics that are cheap, with good power efficiency and low drive voltages (¶ [0001]-[0002]).



Regarding claim 4, Figs 2-3 of Liao discloses the first color is red (Red; Fig 3; ¶ [0023]), the second color is green (Green; Fig 3; ¶ [0023]) and the third color is blue (Blue; Fig 3; ¶ [0023]).

Regarding claim 5, Liao in view of Kelly as modified above (Kelly in particular) discloses a pixels can emit left circularly polarized light and the remainder of said pixels can emit right circularly polarized light (¶ [0019] of Kelly).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a portion of said pixels emit left circularly polarized light and the remainder of said pixels emit right circularly polarized light in order to achieve highest degree of circular polarization of emitted light obtained from a luminescent chiral nematic system. (¶ [0018]-[0019]).

Regarding claim 6, Figs 2-3 of Liao discloses the shape of surface emitting area of each pixel can be circle (¶ [0102]) and each pixel can have differently shaped surface emitting area or have the same shaped surface emitting area. (¶ [0102])
However Liao does not expressly disclose each pixels that emits left circularly polarized light is paired with a pixel that emits right circularly polarized light such that the 
In the same field of endeavor, Kelly discloses a pixels can emit left circularly polarized light and the remainder of said pixels can emit right circularly polarized light (¶ [0019] of Kelly).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such each pixels that emits left circularly polarized light is paired with a pixel that emits right circularly polarized light such that the dot matrix display is capable of simultaneously displaying a stereo-pair of dot matrix images in order to achieve highest degree of circular polarization of emitted light obtained from a luminescent chiral nematic system. (¶ [0018]-[0019]).

Claims 9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2006/0181202; hereinafter Liao) in view of Welch et al (US 2015/0346495; hereinafter Welch).
Regarding claim 9, Figs 2-3 of Liao discloses a light emitting device comprising a vertically emitting light emitting diode (Figs 2-3).
However Liao does not expressly disclose a variable focus device.
In the same field of endeavor, Welch discloses a light emitting device can be overlaid by a variable focus element (Abstract, ¶ [0058]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting device can be overlaid by a variable focus element for varying a focus of the projected light such 

Regarding claim 15, Figs 2-3 of Liao discloses vertically emitting light emitting diode is a vertically emitting organic light emitting diode (Figs 2-3).

Regarding claim 16, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said variably focus device is an electrically switchable liquid crystal lens (¶ [0068] of Welch).

Regarding claim 17, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said electrically switchable liquid crystal lens is diffractive lens (¶ [0068] of Welch).

Regarding claim 18, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said electrically switchable liquid crystal lens is refractive lens (¶ [0068] of Welch).

Regarding claim 19, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said variably focus device is an electro wetting lens device (¶ [0068] of Welch).

.


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2006/0181202; hereinafter Liao) in view of Welch et al (US 2015/0346495; hereinafter Welch) and further in view of Magno et al (US 2004/0069995; hereinafter Magno).
Regarding claim 10, Figs 2-3 of Liao discloses a light emitting device comprising:
a first hole transporting layer (133.1; Fig 2; ¶ [0022]) that is doped with a p-dopant (¶ [0011]);
a second hole transporting layer (133.1; Fig 2; ¶ [0022]);
a light emitting layer (133.3; Fig 2; ¶ [0022]) and further comprising an electroluminescent material (¶ [0022]);
 a first electron transporting layer (133.4; Fig 2; ¶ [0022]); and
a second electron transporting layer (133.5; Fig 2; ¶ [0022]) that is doped with an n-dopant (¶ [0011]).
However Liao does not disclose the following:
a first/ second hole transporting layer comprising a polymerized chiral nematic liquid crystal material; a light emitting layer comprising a polymerized chiral nematic liquid crystal material;  a first/second electron transporting layer comprising a polymerized chiral nematic liquid crystal material.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second hole transporting layer, a light emitting layer and a first/second electron transporting layer comprises chiral nematic liquid crystalline material as taught by Magno as these materials may be derivatized with cross-linking moieties and sensitized such that interference patterns may be recorded in them. In this way feedback layer holograms may be extended into the OLED (¶ [0124]).

Regarding claim 11, Liao does not expressly disclose a light emitting photonic crystal having emitter material disposed within the photonic crystal.
In the same field of endeavor, Magno discloses a light emitting photonic crystal having emitter material disposed within the photonic crystal. (¶ [0070])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting photonic crystal having emitter material disposed within the photonic crystal as taught by Magno as it becomes a perfect reflector over some spectral reflection band along those axes and is said to have a photonic band gap of light energies it is incapable of supporting. (¶ [0070])


an organic light emitting diode capable of emitting light at the edge of the bandgap and a wavelength greater than one-half peak power of the emission spectrum of said vertically emitting light emitting diode.
In the same field of endeavor, Magno discloses a light emitting photonic crystal having a band-gap comprising:a plurality of alternating layers of high index of refraction dielectric material and low index of refraction dielectric materials capable of producing a periodically varying refractive index; (¶ [0070], [0072]) and an organic light emitting diode capable of emitting light at the edge of the bandgap and a wavelength greater than one-half peak power of the emission spectrum of said vertically emitting light emitting diode. ([0073]-[0076]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting photonic crystal having a band-gap comprising:a plurality of alternating layers of high index of refraction dielectric material and low index of refraction dielectric materials capable of producing a periodically varying refractive index; (¶ [0072]) and an organic light emitting diode capable of emitting light at the edge of the bandgap and a wavelength greater than one-half peak power of the emission spectrum of said vertically emitting light 

Regarding claim 13, Liao does not expressly disclose a first feedback layer adapted to receive and reflect light;
a second feedback layer adapted to receive and reflect light;
wherein at least one said first feedback layer and said second feedback layer having a refractive index profile that at least in part varies periodically and continuously along an axis normal or substantially normal to a plane of a respective feedback layer; and
an emissive layer disposed between said first feedback layer and said second feedback layer.
In the same field of endeavor, Fig 1 of Magno discloses a first feedback layer (4; Fig 1; ¶ [0028]) adapted to receive and reflect light (¶ [0028]);
a second feedback layer (6; Fig 1; ¶ [0028]) adapted to receive and reflect light (¶ [0028]);
wherein at least one said first feedback layer and said second feedback layer having a refractive index profile that at least in part varies periodically and continuously along an axis normal or substantially normal to a plane of a respective feedback layer (¶ [0028]); and
an emissive layer (2; Fig 1; ¶ [0028]) disposed between said first feedback layer and said second feedback layer.


Regarding claim 14, Liao does not expressly disclose a first reflector;
a second reflector;
and a luminescent material disposed between said first and said second reflector layers, wherein said luminescent material comprises a deflect in a continuous photonic crystal formed by said first reflector and said second reflector.
In the same field of endeavor, Fig 1 of Magno discloses a first reflector (4; Fig 1; ¶ [0028]);
a second reflector (6; Fig 1; ¶ [0028]);
a luminescent material (2; Fig 1; ¶ [0028]) disposed between said first and said second reflector layers, wherein said luminescent material comprises a deflect in a 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such a first reflector, a second reflector is formed and an luminescent material is formed between first/second reflector layer as taught by Magno as this will allow light emanating from the emissive layer in a direction that is normal to the planes of the two feedback structures to substantially reflect back and forth between the two feedback structures. In passing through the emissive layer multiple times, the emission of additional light is stimulated by interacting with the excitons in the emitter. Excitons are excited state pairs of electrons and holes whose collapse leads to light emission in luminescent materials. In this way the amount of light propagating normal to the plane of the device is increased at the expense of light propagating in the plane or at oblique angles. (¶ [0029])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Birnstock et al (US 2013/0320307; discloses the basic structure and in combination with Kelly and Magno will disclose limitations of claims 1 and 2).
Wellmannn et al (US 2009/0009072; discloses the basic structure and in combination with Kelly and Magno will disclose limitations of claims 1 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RATISHA MEHTA/Primary Examiner, Art Unit 2895